Filed
                                                                                           Washington State
                                                                                           Court of Appeals
                                                                                            Division Two

                                                                                           February 13, 2019




       IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                           DIVISION II
    In the Matter of                                                   No. 51810-4-II
    the Personal Restraint of

    BRANDON C. PRIES,

                                  Petitioner.
                                                                UNPUBLISHED OPINION



          LEE, A.C.J. — Brandon C. Pries seeks relief from personal restraint resulting from his

2011 plea of guilty to failure to register as a sex offender - second offense under former RCW

9A.44.132(1)(b) (2010). He argues that because his prior convictions for failure to register as a

sex offender were under former RCW 9A.44.130 (2010), not under former RCW 9A.44.132, the

trial court erred in sentencing him to a class B felony under former RCW 9A.44.132(1)(b) and

instead should have sentenced him to a class C felony under former RCW 9A.44.132(1)(a)(ii).1

State v. Wilcox, 196 Wn. App. 206, 210-11, 383 P.3d 549 (2016). The State concedes that Pries

is correct and that he is entitled to be resentenced. We accept the State’s concession.

          Because Pries’s prior convictions for failure to register as a sex offender were under former

RCW 9A.44.130 and not under former RCW 9A.44.132, Pries’s prior convictions do not fall under

the definition of a sex offense. Wilcox, 196 Wn. App. at 210-13. Thus, the trial court improperly


1
  Because the State concedes that Pries’s judgment and sentence is facially invalid, it is not subject
to RCW 10.73.090’s time bar.
No. 51810-4-II


sentenced Pries to a class B felony and improperly imposed a registration requirement. Therefore,

we grant Pries’s petition, reverse his sentence, and remand for resentencing. We deny his request

for appointment of counsel.

        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW 2.06.040,

it is so ordered.



                                                    LEE, A.C.J.
 We concur:



 WORSWICK, J.




 SUTTON, J.




                                                2